DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment on Transitional Phrases
As set forth in MPEP § 2111.03, transitional phrases (most commonly: "comprising", "consisting essentially of" and "consisting of") define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. 
In the instant case, claim 1 uses the transitional phrase “having” (i.e. “A damping device…having at least one hydraulic accumulator…”). As set forth in MPEP § 2111.03 (IV), transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. As best understood, in this case, it appears that open claim language is intended (i.e., such that the claim scope does not exclude additional, unrecited elements).
To improve clarity and/or to avoid potential ambiguity, the applicant should consider amending claim 1 to use one of the more clearly defined transitional phrases. 
If an open-ended scope is intended, claim 1 might be amended to read, for example, “A damping device…comprising at least one hydraulic accumulator…”, or an equivalent term as provided in MPEP § 2111.03(I). 
Conversely, if the applicant intended to define a closed claim construction, excluding any elements not specified in the claim, the transitional phrase “consisting of” should be used [MPEP § 2111.03(II)]. 
Finally, if the applicant intended to limit the scope of a claim to the specified elements "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, the transitional phrase “consisting essentially of” should be used [MPEP § 2111.03(III)]. However, note that for the purposes of searching for and applying prior art under 
Claim Objections
Claims 1, 3, 5-7, 9-15, 17 & 18 are objected to because of the following informalities:
Claim 1, line 2: “the accumulator housing (4, 6) of which” lacks proper antecedent basis in the claim. 
Claim 1, line 3: “a fluid room (16)” should read “a first fluid room (16)”, as a “second fluid room (38)” is subsequently established, and the element is later referred to as “the first fluid room (16)” in lines 8-9. 
Claim 1, line 2-3: to improve clarity and consistency, the applicant may consider amending “a movable separating element (18)” and subsequent such recitations to read “a first movable separating element (18)” or equivalent (not required).
Claim 3, line 3: “the fluid system to be damped” lacks proper antecedent basis. 
Claim 5 (line 4), claim 6 (line 3) & claim 7 (line 5): “the fluid room (16)” should read “the first fluid room (16)”. 
Claim 6 (line 2) & claim 7 (line 5): “the wall parts (6)” lacks proper antecedent basis in the claim. 
This element appears in claim 5, but claims 6 & 7 depend from claim 1. 
Claim 9: “the interior of the trough”, “the fluid inlet (42)” and “the inner wall (54) of the trough” lack proper antecedent basis in the claim. 
The trough, the interior of the trough, and the fluid inlet (42) appear in claim 8, but claim 9 depends only from claim 1. 
No “inner wall (54) of the trough” is previously recited. 
Claim 10: “the fluid inlet (42)”, “the fluid outlet (44)”, and “the housing axis (10)” lack proper antecedent basis in the claim. 
The fluid inlet (42) and the fluid outlet (44) appear in claim 8, but claim 10 depends only from claim 1. 
No “housing axis (10)” is previously recited. 
Claim 11: it appears that each of “the fluid room (38) to be damped during operation” (lines 2-3) and “said fluid room (38)” (line 3) should read “the second fluid room (38)” as established in claim 1. 
Claim 11: “the fluid inlet (42)”, “the fluid outlet (44)”, “the horizontal (direction)” and “the vertical direction” lack proper antecedent basis in the claim. 
The fluid inlet (42) and the fluid outlet (44) appear in claim 8, but claim 11 depends only from claim 1. 
No horizontal or vertical direction are previously recited. 
Claim 12: “the membrane of the hydraulic accumulator (2)” lacks proper antecedent basis in the claim.
As understood, “the membrane of the hydraulic accumulator” is referring to the [first] separating element (18). While claim 4 recites that “at least one of the separating elements…is/are formed by a membrane”, claim 12 does not depend from claim 4. 
Claim 13: “the membrane (40) forming the second separating element” (line 2) and “the separation point” (line 4) lack proper antecedent basis in the claim. 
While claim 4 recites that “at least one of the separating elements…is/are formed by a membrane”, claim 13 does not depend from claim 4. 
Claim 14: “the membrane delimiting the interior of the trough”, including each of “the membrane”, “the interior of the trough” and “the trough” lack proper antecedent basis in the claim. 
As understood, “the membrane delimiting the interior of the trough” is referring to the second separating element (40). While claim 4 recites that “at least one of the separating elements…is/are formed by a membrane”, claim 14 does not depend from claim 4. 
The trough and the interior of the trough appear in claim 8, but claim 14 depends only from claim 1. 
Claim 15: the terms “at least one membrane (18, 40)” and “both membranes (18, 40)” appear to be referring to the first and second separating elements, however, claims 1 & 15 do not establish that these elements are membranes. 
 Claim 4 recites that “at least one of the separating elements…is/are formed by a membrane”, but claim 15 does not depend from claim 4. 
Claim 17: “the point of articulation of the membrane (18) of the hydraulic accumulator”, including each of “the point of articulation” and “the membrane (18)” lack proper antecedent basis. 
As understood, “the membrane (18) of the hydraulic accumulator” is referring to the separating element (18). While claim 4 recites that “at least one of the separating elements…is/are formed by a membrane”, claim 17 does not depend from claim 4. 
Claim 18: “the separating liquid”, “the housing part (28) of the accumulator housing”, and “the screw connection (30, 32)” lack proper antecedent basis. 
A “separating liquid” is recited in claim 3, but claim 18 does not depend from claim 3.
A “detachable screw connection (30, 32)” is recited in claim 16, but claim 18 does not depend from claim 16. 
No “housing part (28)” is previously recited. 
Appropriate correction is required.
Claim 7 includes list indicators (e.g. “(-)" or “(•)”). These list indicators are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists. As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the list indicators, without introducing the additional complexity. If the Applicant wishes to keep the list indicators, care should be taken to apply the indicators consistently throughout the prosecution process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.

Returning to claim 1, in the above limitation of “…a second movable separating element (40), which separates the second fluid room (38) from the first fluid room (16) of the hydraulic accumulator (2) without dead space”, it is unclear which element of the hydraulic accumulators are encompassed by the modifier “without dead space”. A plain reading of the claim would suggest that, as the second separating element separates the second fluid room from the first fluid room “without dead space”, each of the first and second fluid rooms must be “without dead space”. However, in the embodiment of the damping device disclosed by the applicant (i.e. in fig 1), while it is understood how the second fluid room (38) may be seen as “without dead space” (e.g., the second separating element does not create any dead spaces in the second fluid room; and the inlet-outlet arrangement of the damper housing 34 causes a swirling flow configuration which prevents stagnation in the second fluid room during operation), it is unclear how the first fluid room (16) could be described as such. In particular, the first fluid room (16), as understood, is sealed during operation such that no fluid flows in or out of the first fluid room after initially filling with separating liquid. Furthermore, even if the fluid flow through passage 22 between the two partial fluid rooms during operation were to be considered, the bore of filling passage 48 very clearly creates dead space in the first fluid room. 
As best understood then, the limitation wherein “…a second movable separating element (40), which separates the second fluid room (38) from the first fluid room (16) of the hydraulic accumulator (2) without dead space” may have been intended to mean that the second movable separating element separates the second fluid room from the first fluid room in 
Claims 2-19 are rejected at least due to dependency on claim 1. 

Claim 3 recites “a chemically neutral separating liquid is inserted in the first fluid room (16), wherein said separating liquid does not cause contamination of the fluid system…”. This renders the claim indefinite because it is not clear how the terms “chemically neutral” and “contamination” are to be defined in this context and, as a result, it is unclear what the standard is for determining whether a particular separating liquid reads on the claim.
 With respect to the term “chemically neutral”, it is unclear if this is referring to the pH balance of the liquid (e.g., having a pH of 7), or if this is intended to mean that the separating liquid does not react chemically with some other element (e.g. the fluid of the fluid system). As best understood, this was likely intended to mean that the separating liquid is selected to be chemically neutral based on the fluid in the fluid system so that they do not react chemically if mixed (e.g. in the case of a leak) but this is not made clear in the claim.
With respect to the term “contamination”, the claim appears to be suggesting that certain liquids may be used as separating liquids which, if leaked into the fluid system, would not cause contamination, while other separating liquids would cause such contamination. However, no objective standard has been set forth in the specification for determining what constitutes “contamination” and no specific examples of acceptable separating liquids have been provided in the specification. As such, it would not be clear to a person having ordinary skill in the art what range of activity is covered by the claim scope. 
By way of example, mineral oil is a common separating liquid for similar devices and is available in food-grade varieties. If a mineral oil were to be used as the separating liquid, and 
See also MPEP § 2173.05(b)(II): a claim may be rendered indefinite by reference to an object that is variable. In the instant case, what constitutes “contamination” (or, indeed, a “chemically neutral” separating liquid”) may vary depending on the composition and purpose of the fluid used in the fluid system, which is not otherwise specified. For example, what may be seen as an obvious contaminant in some circumstances, such as hydrochloric acid, might be considered “a chemically neutral separating liquid” which “does not cause contamination of the fluid system” under other circumstances (e.g., if the fluid in the fluid system to be damped is hydrochloric acid or a solution thereof). 
Finally, as the term “contamination” may be seen as a subjective term see also MPEP § 2173.05(b)(IV): “Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite…”.

Claim 4 recites “…at least one of the separating elements, preferably both separating elements, is/are formed by a membrane”, which renders the claim indefinite. 
As set forth in MPEP § 2173.05(d), description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In the instant case, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Additionally (or alternatively), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad 

Claim 5 recites “against said wall parts (6) the two separating elements (18, 40) rest in their one fully displaced position” which renders the claim indefinite for several reasons. 
First, “their one fully displaced position” lacks proper antecedent basis in the claim. 
Second, it is not immediately clear what is meant by “their one fully displaced position” since, as best understood, each separating element would have two distinct “fully displaced positions”.
One possibility is that this limitation was intended to mean that each of the first and second separating elements, when respectively fully displaced in a direction towards the wall parts, rests against said wall parts (or equivalent). The claim will be interpreted in this manner for examination in this action; however, appropriate correction and clarification are required. 

Claim 7 recites “the accumulator housing (4, 6) is formed from the housing components listed below:…”. This renders the claim indefinite as it is unclear if this list is to be interpreted as a closed group (i.e., excluding any additional unrecited elements; consisting of) or an open group (i.e., not excluding additional unrecited elements; comprising). See MPEP § 2111.03. 

Claim 9 recites “characterized in that to form a centrifugal flushing of the interior of the trough, at least the fluid inlet (42) opens into the interior…”. This renders the claim indefinite for several reasons, as set forth below. 

Second, the term “at least the fluid inlet (42) opens into the interior…” causes uncertainty as to what additional components, in addition to the fluid inlet, are intended to be encompassed by the phrase. As best understood, this was likely intended to mean that the fluid inlet, or the fluid inlet and the fluid outlet open into the interior in an inclined direction; but this is not made clear in the claim. 
Taken together, as best understood in view of the specification, this claim appears it was intended to mean “wherein the fluid inlet [or each of the fluid inlet and the fluid outlet] opens into the interior of the second fluid room in a direction inclined towards an inner wall of the second fluid room, such that fluid flowing through the second fluid room provides a centrifugal flushing of the interior of the second fluid room” or equivalent. The claim will be interpreted in this manner for examination in this action; however, appropriate correction and clarification are required.

Claim 12 recites “…the membrane of the hydraulic accumulator (2), at least in its end position, is curved hemispherically…”. This renders the claim indefinite as the phrase “its end position” is unclear. First, the term “end position” lacks proper antecedent basis. Additionally, as best understood, the membrane (i.e. the separating element 18) would have to “end positions”, so it is unclear which of the two end positions is intended.
As best understood, this limitation was intended to refer to the end position of the membrane when the membrane is closest to the wall part / damper housing (i.e., as depicted in applicant’s fig. 1) but this is not made clear in the claim. 

Claim 12 further recites that the membrane “…is preferably formed by a rolling membrane (18)”, which renders the claim indefinite. As set forth in MPEP § 2173.05(d), 

Claim 13 recites “…the membrane (40)…delimits the interior of the damper housing (34) in each of its motion states without dead space…” which renders the claim indefinite for several reasons. 
First, it is unclear what is meant by “in each of its motion states”, especially as such “motion states” have not been defined. 
Next, it is unclear what the particular scope of “without dead space” is in this context, rendering the claim indefinite for reasons similar to those set forth for claim 1, above. In short, a plain reading of the claim would suggest that each of the first and second fluid rooms (within the damper housing) must be “without dead space”; however, it is unclear how the first fluid room (16) could be described as such (see grounds of rejection for claim 1 above). As best understood then, the limitation of “without dead space” may have been intended to apply only to the second fluid room; however, this is not clear in the claim as currently presented. As result of the above, the scope of the claim takes on an unreasonable degree of uncertainty.

Claim 15 recites “at least one membrane (18, 40), preferably both membranes (18, 40), is are formed from PTFE or an elastomer and particularly preferably from a compound containing PTFE, a fabric and an elastomer.”, which renders the claim indefinite for several reasons.  
First, the use of the terms “preferably” and “particularly preferably” causes several issues. As set forth in MPEP § 2173.05(d), description of examples or preferences is properly 
Additionally (or alternatively), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitations of “at least one a membrane” & “formed from PTFE or an elastomer”, and the claim also recites “both membranes” & “from a compound containing PTFE, a fabric and an elastomer” which are, respectively, narrower statements of the previous limitations. The claim is considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further regarding the limitation of claim 15 above, it is unclear what is meant by “from a compound containing PTFE, a fabric and an elastomer”. 
First, it is unclear if this was intended to mean that the membrane is formed from three distinct elements: (A) a compound containing PTFE, (B) a fabric, and (C) an elastomer; or if the membrane is formed from a single compound containing each of PTFE, a fabric, and an elastomer. As best understood in view of the specification (e.g., page 8 lines 24-26), the second meaning (i.e. a single compound) was intended, but this is not clear in the claim. 
Additionally, if the second interpretation above were truly intended then, under the ordinary meaning of the terms, this would imply a chemical compound / mixture containing PTFE, a fabric and an elastomer. However, this seems inconsistent with prior art teachings or is otherwise unconventional. In particular, it seems unlikely that a single compound would a fabric.  Rather, as understood, a single compound of this type might comprise PTFE, an elastomer, and added fibers (e.g. glass fibers), but not a fabric, per se. Alternatively, this limitation may have been intended to establish that the membrane is formed of a composite structure (i.e., provided in layers; rather than a single compound material), wherein the composite comprises PTFE, elastomer, and fabric layers.
Based on the current record, it is not clear which particular meaning was intended. 

 Claim 19 recites, “characterized in that metal parts in contact with media are electropolished”, which renders the claim indefinite for several reasons. 
First, no “metal parts” have been specifically established so it is unclear to which elements of the damping device this is intended to apply. 
Next, it is unclear what the intended scope of “media” is as this may be seen as referring only to the fluid of the fluid system (e.g. in the second fluid room); to the fluid of the fluid system and the separating liquid; to each of the fluid of the fluid system, the separating liquid, and the gas in the gas space; or to all of the above, and further including the ambient atmosphere. 
Finally, in Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential), the Board held: “…if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” and “The USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” (Miyazaki, 89 USPQ2d at 1211-1212).

that at least two metal parts (i.e. metal components) in contact with media are at least partially electropolished (though not necessarily where they contact media); 
that all metal parts (i.e. metal components) in contact with media are at least partially electropolished (though not necessarily where they contact media); 
that all metal surfaces (i.e. parts of components) which are in contact with media are electropolished (i.e. so that media only contacts electropolished surfaces/parts of such metal components, but metal surfaces/parts which do not contact media need not be polished); 
that at least two metal parts (i.e. metal components) in contact with media are entirely electropolished (even surfaces which do not contact media during operation); or
that the entirety of all metal parts (i.e. metal components) which are in contact with media are electropolished (even surfaces which do not contact media during operation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-7, 9-14 & 16-18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 4,195,668) in view of Rogers (US 6,357,482).
Regarding claim 1, Lewis discloses (fig. 1) a damping device (A) for fluids subject to pressure pulsations (e.g., col. 1, lines 6-8), having at least one hydraulic accumulator (incl. at least 12, 14), the accumulator housing (12, 14) of which contains a movable separating element (32), which separates a gas side (i.e. chamber within / above separating element 32 as oriented in fig. 1; in communication with valve 34) from a fluid room (space between separating element 32 and second separating element 22; generally shown by chamber 16 & passage 12b in fig. 1) and can be pressurized by a fluid present in the fluid room (i.e., via valve 36 & passage 12c), characterized in that a damper housing (10) having a second fluid room (below second separating element 22, in communication with a fluid system to be damped via opening 18a; second room enlarging within the damper housing 10 as pressure from the fluid system increases; I.e. a “first zone” as described in col. 4, lines 5-14) is provided as a component of the accumulator housing (as shown), wherein into / out of said second fluid room the fluid subject to pressure pulsations can flow (via opening 18a) and the second fluid room contains a second movable separating element (22), which separates the second fluid room from the first fluid room of the hydraulic accumulator (as shown; see col. 4, lines 5-14).
Lewis does not explicitly disclose the additional limitations wherein through said second fluid room the fluid subject to pressure pulsations can flow and wherein the second movable separating element separates the second fluid room from the first fluid room of the hydraulic accumulator without dead space.

Rogers suggests that, when it is desired to change the liquid (e.g. from one paint color to another) flowing in the supply line, pumping may be stopped and a flushing agent may be used; “the flushing agent is able to entirely flush out from the sub-chamber 7a traces of paint (i.e. traces of the liquid) previously used because of the vigorous swirling flow, which is enhanced by the acceleration of liquid entering the chamber 7, and which impinges upon the entire surface 7c, 4a of the subchamber 7a. The previously used colour of paint is relatively easily removable since pigment settlement has been mitigated against by the constant liquid motion. A new paint source can then be connected to the supply line” (col. 2, line 60 – col. 3, line 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the dampening device of Lewis such that the fluid subject to pressure pulsations can flow through said second fluid room and further such that the second movable separating element (which separates the second fluid room from the first fluid room) does so without dead space, in view of the teachings of Rogers (i.e. by providing the inlet / outlet arrangement as suggested by Rogers which promotes constant swirling in the fluid room as fluid flows through the fluid room, preventing dead space), in order to prevent 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, the device of Lewis, as modified above, reads on the additional limitation wherein the damper housing (10) is detachably attached to the accumulator housing (12, 14). In particular, Lewis discloses that the damper housing is attached to the accumulator housing via an arrangement comprising threaded bolts 24 and corresponding nuts 26 which, as understood, constitutes a detachable attachment.  

Regarding claim 4, the device of Lewis, as modified above, reads on the additional limitation wherein at least one of the separating elements (22, 32), preferably both separating elements (22, 32), is/are formed by a membrane (as shown in fig. 1).
The examiner notes that one common and accepted definition of “membrane” is “a thin pliable sheet of material forming a barrier or lining”. As ordinarily used in the relevant art of pressure accumulators / pulsation dampeners, the term “membrane” generally encompasses flexible separating elements including flexible bladders, diaphragms, and bellows, as a distinct from rigid “piston” separating elements. 
In view of the above, the flexible diaphragm / bladder type separating elements 22 & 32 (as well as the flexible diaphragm as taught by Rogers) are seen as reading on the claimed limitation of being “formed by a membrane”. 

Regarding claim 5, the device of Lewis, as modified above, reads on the additional limitations wherein wall parts of the accumulator housing (i.e. portions of the housing element 12 of the accumulator; including the portions through which passage 12b is located) extend between the two movable separating elements (as shown in fig. 1), wherein said wall parts span 
Regarding the limitation wherein the two separating elements rest against said wall parts in “their one fully displaced position”, fig. 1 of Lewis shows the first separating element (32) resting against a corresponding wall part of the accumulator housing in a fully displaced position, as claimed. 
While, as best understood, the second separating element (22) would also be capable of resting against a corresponding wall part in a fully displaced position opposite to that shown in fig. 1, as Lewis is silent on this feature, an additional teaching in view of Rogers is provided below. 
The damping device of Rogers, as described previously, comprises a separating element (4; i.e., a membrane / diaphragm) and a housing (2, 3). Rogers explains that, in figure 1, separating element 4 is “shown fully distended…but in normal operation is arranged to extend generally perpendicularly of the axis A-A…” (col. 2, lines 27-30). In other words, figure 1 shows the separating element 4 in a “fully displaced position”. 
Furthermore, fig. 1 of Rogers reasonably shows / suggests that separating element 4, in said fully displaced position, rests against an upper wall part of the housing which spans the fluid room. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the damping device of Lewis (as otherwise modified above) such that the second separating element (22) rests against a corresponding wall part (i.e. an upper wall part) in a fully displaced position, in view of the teachings of Rogers, to provide support for the separating element at the fully displaced position, protecting the separating element from over-extension / damage under high pulsation pressures; or otherwise obvious as the use of a known technique (i.e., configuring a separating element such that, in a fully displaced position away from a working fluid inlet, the separating element rests against an 

Regarding claim 6, the device of Lewis, as modified above, reads on the additional limitations wherein the wall parts of the accumulator housing (i.e. portions of the housing element 12 of the accumulator; including the portions through which passage 12b is located), spanning the fluid room have a permanent passage (12b), which interconnects two adjacent partial rooms with each other (as shown in fig. 1; see col. 4, lines 39 - 44), of which one partial room is delimited by one separating element (e.g., 32) and the other partial room is delimited by the other separating element (e.g., 22).

Regarding claim 7, the device of Lewis, as modified above, reads on the additional limitations wherein the accumulator housing is formed from the housing components listed below:
the damper housing (10), 
the wall parts (i.e., 12) of the accumulator housing, which span the fluid room and
an upper housing part (14), which co-delimits the gas side (as shown in fig. 1), as well as in that the respective adjacent adjoining housing components are secured to each other by means of screw connections (see below).

Regarding the limitation wherein the respective adjacent adjoining housing components are secured to each other by means of screw connections, as shown in fig. 1, damper housing 10 is secured to the adjacent adjoining accumulator housing portion 12 comprising the wall parts, via screw connections defined by bolts 24 & nuts 26; while the accumulator housing 

Regarding claim 9, the device of Lewis, as modified in view of Rogers above, reads on the additional limitation wherein, to form a centrifugal flushing of the interior of the trough, at least the fluid inlet opens into the interior in a direction inclined towards the inner wall of the trough.
In particular, Rogers teaches (fig. 3; see col. 2, line 45 – col. 3, line 5 as previously cited in grounds of rejection for claim 1, above) a constant, swirling flushing (i.e. a “centrifugal flushing”, as understood) of the interior of the trough, which is at least partially accomplished via the configuration of the fluid inlet 9. As shown in figure 3 of Rogers, the fluid inlet 9 opens into the interior in a direction inclined towards the inner wall of the trough (i.e., the inner wall of 3 as shown). 
As a result, when the damping device of Lewis is modified to include the inlet / outlet arrangement of Rogers which promotes constant swirling in the fluid room as fluid flows through the fluid room, preventing dead space (as set forth in the grounds of rejection of claim 1 above), said device would read on the limitations of claim 9 wherein, to form a centrifugal flushing of the interior of the trough, at least the fluid inlet opens into the interior in a direction inclined towards the inner wall of the trough. 

Regarding claim 10, the device of Lewis, as modified in view of Rogers above, reads on the additional limitation wherein the fluid inlet and the fluid outlet are offset in height relative to each other with respect to the housing axis.
In particular, the inlet and outlet arrangement of Rogers (which provides the swirling / flushing function to prevent dead space, as previously described) reads on the limitation wherein the fluid inlet (9) and the fluid outlet (8) are offset in height relative to each other (see 
As a result, when the damping device of Lewis is modified to include the inlet / outlet arrangement of Rogers (as set forth in the grounds of rejection of claim 1 above), said device would read on the limitations of claim 10 wherein the fluid inlet and the fluid outlet are offset in height relative to each other with respect to the housing axis.

Regarding claim 11, the device of Lewis, as modified in view of Rogers above, reads on the additional limitations wherein a fluid cyclonic flow occurs in the fluid room to be damped during operation, wherein in said fluid room the fluid inlet and the fluid outlet are arranged offset relative to one another both in the horizontal and in the vertical direction in the damper housing.
In particular, Rogers teaches (figs. 1-3; see col. 2, line 45 – col. 3, line 5 as previously cited in grounds of rejection for claim 1, above) that a fluid cyclonic flow (fig. 3) occurs in the fluid room to be damped (7a) during operation. As further shown in figures 1-3 of Rogers, in said fluid room (7a) the fluid inlet (9) and the fluid outlet (8) are arranged offset relative to one another both in the horizontal (shown in each of figs. 1-3) and in the vertical direction (shown in figs. 1 & 2; i.e., offset in height: see grounds of rejection for claim 10 above) in the damper housing.
As a result, when the damping device of Lewis is modified to include the inlet / outlet arrangement of Rogers (as set forth in the grounds of rejection of claim 1 above), said device would read on the limitations of claim 11 wherein a fluid cyclonic flow occurs in the fluid room to be damped during operation, wherein in said fluid room the fluid inlet and the fluid outlet are arranged offset relative to one another both in the horizontal and in the vertical direction in the damper housing.

claim 12, the device of Lewis, as modified above, reads on the additional limitation wherein the membrane (32) of the hydraulic accumulator, at least in its end position (as shown in fig. 1), is curved hemispherically in the direction of the damper housing (i.e., at least the lower portion of the membrane 32, as shown in fig. 1, is curved hemispherically in the direction of the damper housing 10; see also col. 3, lines 50-52: the housing portion 12 is “substantially spherical in shape” such that when the membrane 32 rests against the inner wall thereof, as shown in fig. 1, the lower portion of the membrane would be curved hemispherically). 
Regarding the additional limitation wherein the membrane is “preferably formed by a rolling membrane,” as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. As understood, the limitation wherein the membrane is “preferably formed by a rolling membrane” is not a required limitation of the claim. 

Regarding claim 13, the device of Lewis, as modified in view of Rogers above, reads on the additional limitation wherein the membrane forming the second separating element delimits the interior of the damper housing in each of its motion states without dead space (see below) and is articulated at the separation point between the accumulator housing (12) and the damper housing (10; i.e., the second separating element 22 is articulated at least at 10c/22c, at a separation point between damper housing 10 & and accumulator housing element 12).
Regarding the limitation wherein the membrane forming the second separating element delimits the interior of the damper housing in each of its motion states without dead space, the device of Lewis, as modified in view of Rogers above, would be configured to provide “constant swirling motion” in the fluid room as fluid flows through the fluid room during operation, preventing dead space (as suggested by Rogers). Since the constant swirling is intended to mitigate any dead spaces in the fluid room, and the existence of the swirling as taught by Rogers does not appear to depend on a particular motion state of the membrane (though the speed of the swirling flow; col. 3, lines 6-9 of Rogers), as understood, the membrane forming the second separating element therefore may be seen as delimiting interior of the damper housing in each of its motion states without dead space. 
Additionally, with respect to the limitation wherein the second separation element is articulated at the separation point between the accumulator housing and the damper housing, it is noted that the device of Rogers is similarly configured, the separation element (4) being articulated at a separation point between an upper housing (2) and a lower housing (3). 

Regarding claim 14, Lewis does not explicitly disclose the additional limitation wherein the membrane (22) delimiting the interior of the trough of the damper housing (10) is formed by a flat membrane.
Rogers, however, does disclose such a flat membrane (4; see col. 2, lines 27-30: “the diaphragm 4 is shown fully distended in FIG. 1, but in normal operation is arranged to extend generally perpendicularly of the axis A-A…”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Lewis (as otherwise modified above) such that membrane delimiting the interior of the trough of the damper housing is formed by a flat membrane, in view of the teachings of Rogers, as the simple substitution of one known element (the original bladder-type membrane of Lewis) for another (a flat membrane as taught by Rogers) to obtain predictable results (e.g., more reliable/effective flushing of the second fluid room, as the entire surface of the flat membrane is expose to the swirling flow during operation).  

Regarding claim 16, the device of Lewis, as modified above, reads on the additional limitation wherein the accumulator housing (12, 14) and the damper housing (10) are interconnected with each other by a detachable screw connection (incl. bolts 24 and nuts 26).
claim 17, the device of Lewis, as modified above, reads on the additional limitation wherein the accumulator housing (12, 14) has a multi-part structure (i.e., including at least part 12 and part 14) and the point of articulation of the membrane (32) of the hydraulic accumulator is fixed by clamping between separable housing parts of the accumulator housing (as shown in fig. 1; see col. 4, lines 22-34 describing how the other membrane 22 is fixed by clamping a corresponding collar 22c in an annular recess 10c, between the damper housing and the accumulator housing, in an analogous manner).

Regarding claim 18, the device of Lewis, as modified above, reads on the additional limitation wherein a filling port (12c / 36) for filling the first fluid room is formed in the housing part (12) of the accumulator housing, which has the screw connection (24/36) with the damper housing (10).
Regarding the limitation wherein the filling port is for filling the first fluid room with the separating liquid, as set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the device of Lewis, as modified above, is seen as teaching all of the structural limitations of the claim. The filling port for filling the first fluid room being used with gas, liquid, or any other fluid is seen as a matter of intended use. Additionally, the device of Lewis would, as understood, be capable of use with a separating liquid.
See also MPEP § 2115: a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
As a result, the limitations of claim 18 are met, or are otherwise rendered obvious. 

Claim 3 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Rogers as applied to claim 1 above, and further in view of Allen (US 3,933,172).
Regarding claim 3, while Lewis discloses that a separating fluid (e.g. a gas) is inserted in the first fluid room, Lewis does not explicitly disclose that a chemically neutral separating liquid is inserted in the first fluid room, wherein said separating liquid does not cause contamination of the fluid system to be damped in the event of failure of the second separating element.
Allen teaches (fig. 2) a damping device comprising a first separating element (44) and a second separating element (70), the first separating element separating a gas space from a first fluid space (i.e. space comprising separating fluid 46), the second separating element separating the first fluid space from a second fluid space (space comprising working fluid 58, in fluid communication with the pipeline 10). Allen further teaches that a chemically neutral separating fluid 46 (see col. 3, lines 45-56: “…a relatively inert liquid 46…the inert liquid 46 may be water, kerosene, ethylene glycol…. “; col. 4, lines 55-62: “…the liquid should be relatively inert…”) is inserted in the first fluid room. Allen suggests that the separating fluid protects the first separating element from potential corrosive effects of the working fluid in the pipeline (see abstract; col. 1, lines 31-55; col. 4, lines 45-54). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the damping device of Lewis (as otherwise modified above) such that a chemically neutral separating liquid is inserted in the first fluid room (e.g., water), in view of the teachings of Allen, as the use of a known technique (e.g. providing a chemically neutral separating liquid to a fluid room between two separating elements, as in Allen) to improve a similar device (the dampening device of Lewis, having a fluid room between two separating elements) in the same way (e.g., providing protection of the first separating element from the working fluid, as suggested by Allen); or otherwise obvious as the simple 
As best understood in view of the various indefiniteness issues discussed previously, the device of Lewis, as modified above to include an inert separating liquid such as water, the device would read on the remaining limitation wherein said separating liquid does not cause contamination of the fluid system to be damped in the event of failure of the second separating element.
In the alternative, the limitations of claim 3, wherein a chemically neutral separating liquid is inserted in the first fluid room, and wherein said separating liquid does not cause contamination of the fluid system to be damped in the event of failure of the second separating element, may be seen as recitations of intended use of the device rather than as a positive recitation of the device structure (i.e. the separating liquid may be seen as a material worked upon by the device rather than as a part of the device itself). In this case, it is noted that, as set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. The device of Lewis, as modified above, is seen as teaching all of the structural limitations of the claim and, as understood, be capable of use with a chemically neutral separating liquid which would not contaminate the fluid system.
See also MPEP § 2115: a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
As a result, all of the limitations of claim 3 are met, or are otherwise rendered obvious. 

Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Rogers as applied to claim 1 above, and further in view of Ostrosky et al. (US 2017/0350354; hereafter Ostrosky).
Regarding claim 8, the device of Lewis, as modified above, reads on the additional limitations wherein the second fluid room in the damper housing is formed by a circular trough (i.e., Lewis discloses a spherical trough; Rogers teaches a circular, dish-like trough), the interior of which is delimited by the second separating element (22 of Lewis; corresponding to 4 of Rogers) in the direction of the hydraulic accumulator and which has a fluid inlet (9/10/11 of Rogers) and a fluid outlet (8/12/13) opposite from each other (i.e., as seen in figs. 1 & 2 of Rogers, at least the inlet pipe 10 and inlet passageway 11 are arranged opposite outlet pipe 13 and outlet passageway 12).
Lewis and Rogers do not explicitly disclose the additional limitation wherein the trough is a circular cylindrical trough. 
Ostrosky teaches (figs. 4-6) a damping device comprising a fluid room (140) in the damper housing formed by a circular cylindrical trough (112), the interior of which is delimited by a separating element (120) in an upper direction and which has a fluid inlet (130) and a fluid outlet (132) opposite from each other (as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Lewis (as otherwise modified above) such that the second fluid room in the damper housing is formed by a circular cylindrical trough, the interior of which is delimited by the second separating element in the direction of the hydraulic accumulator (i.e. in an upper direction) and which has a fluid inlet and a fluid outlet opposite from each other (if not already seen as such in view of Rogers), in view of the teachings of Ostrosky, as the simple substitution of one known arrangement (e.g. the spherical trough shaped fluid room of Lewis and/or the curved dish shaped trough of Rogers) for another (the circular cylindrical trough shape of Ostrosky) to obtain predictable results (e.g., to provide 
Additionally (or alternatively), as set forth in MPEP § 2144.04(IV)(B) it has been generally held that the shape / configuration of a claimed component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape / configuration was significant. 

Claims 12 & 15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Rogers as applied to claim 1 above, and further in view of Baltes et al. (US 8,418,726; hereafter Baltes).
Regarding claim 12, while the device of Lewis is seen as reading on the limitations wherein the membrane of the hydraulic accumulator, at least in its end position, is curved hemispherically in the direction of the damper housing, to promote compact prosecution in the event that Lewis is not seen as disclosing this, and further to address the optional limitation wherein the membrane is preferably formed by a rolling membrane, the following additional teaching is provide. 
Baltes teaches (figs. 1-3) a membrane (1) for a hydraulic accumulator which, at least in its end position (as shown), is curved hemispherically downward, and is formed by a rolling membrane. The examiner notes that Baltes corresponds to DE 10 2007 003 724, which the applicant’s specification admits “essentially matches” the structure of the hydraulic accumulator disclosed (see page 5, lines 20-23 of applicant’s specification).
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Lewis (as 
As a result, the limitations of claim 12 are alternatively met or otherwise rendered obvious.  

Regarding claim 15, Lewis does not explicitly disclose the additional limitation wherein at least one membrane, preferably both membranes, is/are formed from PTFE or an elastomer and particularly preferably from a compound containing PTFE, a fabric and an elastomer.
Baltes teaches a membrane (1 in figs. 1-3) for a pulsation dampener may be formed from PTFE (col. 1, lines 57-58; col. 4, lines 25-56), which may be advantageous due to its “especially good chemical resistance” (col. 2, lines 5-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the damping device of Lewis (as otherwise modified above), by forming one or both membranes from PTFE, in view of the teachings of Baltes, e.g., to take advantage of the “especially good chemical resistance” of such a material known to be suitable for forming membranes of a pulsation dampening device, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the limitation wherein the membrane is formed from “PTFE or an elastomer”, as set forth in MPEP § 2131, when a claim covers several structures or compositions, either 
Regarding the limitations wherein the membrane is formed “particularly preferably from a compound containing PTFE, a fabric and an elastomer”, as set forth in MPEP § 2143.03, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. As understood, the limitations wherein the membrane is formed “particularly preferably from a compound containing PTFE, a fabric and an elastomer” is not a required limitation of the claim.

Claim 19 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Rogers as applied to claim 1 above, and further in view of Jumer (US 3,919,061)
Regarding claim 19, Lewis further discloses that the accumulator housing (12, 14) and damper housing (10), i.e., metal parts in contact with media) are formed from metal (i.e. “generally of steel construction…”, col. 3, lines 50-53), however, Lewis does not explicitly disclose that these metal parts are electropolished. 
Jumer teaches (col. 1, lines 12-24) that, “in many industries, such as those processing materials for human use of consumption, such as the pharmaceutical, food or beverage industries, sterile conditions and a passive surface are required. In order to facilitate thorough cleaning and sterilization, vessels with polished interior surfaces are desired…. It is also desirable to provide vessels with polished interior surfaces in order to promote high release properties, resistance to corrosion, facilitate cleaning, or for other reasons. While mechanical methods are often used, at times it is more desirable to polish the interior surface of such a vessel by chemical polishing or electropolishing methods”.

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution, the following references are noted as particularly relevant:
US 6,644,354 to Dinkel et al. teaches (fig. 1) a damping device comprising a gas chamber (3), a first movable separating element (6 / 13), a first fluid chamber (3), a second movable separating element (7 / 8), and a second fluid chamber (4); wherein the first fluid chamber may be filled by a liquid (e.g. brake fluid or “a particularly viscous fluid”; col. 2, lines 12-19) 
	US 8,944,108 to Stroganov et al. teaches (fig. 1) a device comprising a two expansible fluid chambers (2 & 3) separated by a pair of movable separating elements (6 & 7) having an additional fluid chamber (8) therebetween; wherein the separating fluid chamber (8) may be filled with, e.g., Vaseline oil or silicone oil (col. 3, lines 34-42). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        /KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753